Citation Nr: 1210623	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  07-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.   

In January 2009, the Veteran testified at a Travel Board Hearing before a Veterans Law Judge, who subsequently remanded the appeal for further development.  While that development was pending, the Veterans Law Judge who had issued the remand retired from the Board.  Significantly, under current VA law, a Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Accordingly, following the retirement of the above Veterans Law Judge, the Veteran was notified in a December 2011 letter of his right to appear at a new hearing before another Veterans Law Judge.  However, in a January 2012 response, the Veteran waived his right to a new hearing.  Consequently, the Board finds that the due process requirements governing Board hearings have been met in this case and there is no hearing request pending at this time.

Additionally, the Board observes that, while the most recent supplemental statement of the case characterizes the Veteran's appeal as a single issue for original service connection, the record shows that his low back disorder claim was previously denied in RO rating decisions that were not appealed and, thus, are now final.  Therefore, the Board finds that the appeal is most accurately construed a claim to reopen a previously denied claim.  

As a final introductory matter, the Board notes that the Veteran has presented evidence showing that he is currently unemployed and unable to work due, in part, to his low back disorder.  The Veteran is not currently service connected for that disability.  Nevertheless, in light of the actions taken below, the Board construes the Veteran's newly submitted evidence as an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As that claim has not been developed for appellate review, it is referred to the RO for appropriate action.

The issue of service connection for a low back disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a July 1970 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder.  Thereafter, in an April 1990 rating decision, the RO reopened and redenied the Veteran's claim.  The Veteran did not appeal either of those decisions.

2.  The evidence received subsequent to the last final denial of the Veteran's low back claim raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The July 1970 and April 1990 rating decisions issued with respect to the Veteran's claim for service connection for low back disorder are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In July 1970, the RO denied the Veteran's claim for service connection for a low back disorder, then claimed as low back pain with associated urinary symptoms.  The Veteran did not file a timely appeal of that decision.  Thereafter, in an April 1990 rating decision, the RO reopened and denied the Veteran's claim.  The Veteran did not perfect timely appeals of those decisions.  Nor did he submit any new and material evidence in support of his claim within one year of the date of the mailing of the notice of either decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010) (any submissions received within one year of a rating decision must be examined to determine whether it includes new and material evidence, in which case the subsequent decision based on such evidence must relate back to the original claim); Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run and any interim submissions before finality must be considered as part of the original claim).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the July 1970 and April 1990 decisions all became final because the Veteran did not file timely appeals or submit new and material evidence within the requisite one-year time periods.  38 U.S.C.A. § 7104 (West 2002 & 2011); 38 C.F.R. § 20.1105 (2011).

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran submitted an application to reopen his claim for a low back disorder, now characterized as degenerative arthritis and degenerative disc disease, L4-L5, in August 2005.  Accordingly, the Board must now consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the most recent final adjudication of the Veteran's low back claim, the evidence before the RO consisted of service medical records, which revealed multiple instances of treatment for low back pain, including an episode of hospitalization in June 1969.  However, those records showed that Veteran's symptoms had resolved without apparent complication and that his February 1970 separation examination had been negative for any complaints or clinical findings of back problems.  

Also of record was a copy of the July 1970 rating decision in which the initial RO adjudicators had determined that the Veteran's in-service low back symptoms had been acute and transitory, resolving prior to his release from active duty.  On that basis, the Veteran's claim had been denied.

Additional evidence before the RO at the time of the April 1990 decision included private medical records dated from January 1985 to September 1988.  Those records indicated that the Veteran had sought periodic treatment for recurrent back sprain, which his treating providers had attributed to a February 1980 civilian job injury.  Conversely, the Veteran, in written statements submitted to the April 1990 RO adjudicators, maintained that his low back problems were due, in part, to his service-connected left knee disorder.  Based on those statements, and the recently received private medical records, the April 1990 adjudicators determined that new and material evidence existed to warrant reopening of the Veteran's low back claim.  Nevertheless, those adjudicators determined that the competent medical evidence did not support the Veteran's argument for service connection on a secondary basis.  Moreover, those adjudicators concluded that the evidence of record did not show that the Veteran's current low back problems had pre-existed his February 1980 civilian injury.  Consequently, the Veteran's claim, while reopened, was denied.

In support of his current application to reopen his claim for service connection for a low back disability, the Veteran has directed the Board's attention to recent VA medical records, documenting his ongoing treatment for chronic low back pain and related symptoms.  Additionally, in accordance with the Board's prior remand, the RO has requested and obtained the Veteran's Social Security Administration (SSA) records, which confirm that he has been in receipt of disability benefits since April 2008 for multiple physical ailments, including lower back problems.  Significantly, those SSA records contain reports of chronic lower back problems, which are noted to have had their onset in the late 1960s, during the Veteran's active duty. 

Other newly received evidence includes written statements and Travel Board testimony in which the Veteran summarizes the circumstances under which he injured his back in service and attests to a history of low back symptoms, which have persisted since discharge and worsened over time in connection with his service-connected left knee disorder.  Significantly, in those statements and hearing testimony, the Veteran professes to have sought private medical treatment for back problems in the years following service.  However, he maintains that the underlying treatment reports, along with 1980 worker's compensation records, were subsequently lost in a house fire.

To bolster his own lay assertions, the Veteran has submitted written statements from a long-time friend and fellow service member, who professes to have spoken to the Veteran about his low back and knee problems in service.  The Veteran also has submitted a written statement from his ex-wife, attesting to his history of back trouble in the years following his discharge and preceding his February 1980 civilian job injury.

The Board observes that the Veteran is competent to report a history of chronic lower back symptoms dating back to his active service, as such symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Similarly, his long-time friend and ex-wife are competent to offer accounts of the lower back problems that they personally observed in the Veteran in the years during and immediately following his active duty.  Moreover, the statements and testimony of the Veteran and the other lay witnesses are all considered credible for the purpose of reopening his claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Board finds that the above lay assertions, with the newly submitted VA and SSA records, are evidence that is both new and material.  That newly received lay and clinical evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that lay and clinical evidence tends to corroborate the Veteran's contention that his current low back problems have persisted on an ongoing basis since his in-service injury.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Indeed, that evidence specifically indicates that his symptoms were present not only in service but in the years immediately following his discharge.  That is significant because it tends to refute the theory that the Veteran's current back problems did not arise until after his February 1980 civilian job injury.  The RO used that particular theory in determining that service connection was unwarranted in its prior April 1990 decision.  Additionally, the newly submitted evidence suggests that the Veteran's symptoms had their onset in service and later worsened in connection with his left knee disorder, thereby supporting a claim for service connection on a secondary, and a direct, basis.  38 C.F.R. § 3.310 (2010).  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin or aggravation of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts, which tend to show that his current low back problems were caused or aggravated during service or are otherwise related to his period of active duty.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is considered reopened.  To that extent only, the appeal is allowed. 


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disorder is reopened.  To that extent only, the claim is allowed.


REMAND

Although the Board regrets the additional delay, further development is needed with respect to the Veteran's newly reopened low back claim.

The Veteran, in written statements and testimony before the Board, contends that his currently diagnosed low back disorder developed as a result of constant, heavy lifting he was required to do during his period of active service.  He further asserts that his lower back symptoms worsened over time as a result of complications from his service-connected left knee disability.  In light of the Veteran's assertions, the Board must consider whether service connection is warranted both on a secondary and direct basis.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Veteran has not yet been afforded a VA examination in support of his newly reopened low back claim.  The Board recognizes that he has submitted SSA records indicating that he is currently disabled due, in part, to a low back disorder, which had its onset in service.  However, those SSA records contain no rationale supporting an etiological relationship between the Veteran's current low back problems and his documented in-service injury.  Nor do those records indicate that finding is based on a review of the Veteran's pertinent history or on any evidence apart from his own unsubstantiated statements.  Accordingly, the Board considers those records, standing alone, to be insufficient evidence of a nexus to grant the Veteran's claim.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In any event, the Board observes that while SSA findings, in general, constitute probative evidence with respect to a service connection claim, they are not dispositive or altogether binding on VA since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

Additionally, the Board recognizes that the Veteran, his long-time friend and fellow service member, and his ex-wife have all submitted statements indicating that his current low back pathology precedes his documented February 1980 civilian job injury and dates back to his active service.  That evidence suggests a continuity of symptomatology since service, which supports the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Nevertheless, neither the Veteran nor his friend nor his ex-wife has demonstrated the requisite expertise to opine as to medical etiology or to render medical opinions on complex disorders such as degenerative arthritis and degenerative disc disease.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, their assertions as to medical causation and etiology, absent corroboration by objective competent medical evidence and opinions, lack sufficient probative value to establish a definitive link between his current complaints and his active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is sufficient in a particular case is a fact issue to be addressed by the Board).  Moreover, their statements with respect to the impact of the Veteran's service-connected left knee disability on his lower back are insufficient to show that service connection is warranted on a secondary basis, as such a finding also requires specialized knowledge and training.  Rucker v. Brown, 10 Vet. App. 67 (1997); Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).  

While not probative enough to award service connection, however, the aforementioned evidence is sufficiently suggestive of a nexus between the Veteran's low back problems and active service to trigger the need for a VA examination in support of his claim.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that, on remand, an examination should be performed that considers the newly received evidence, which has warranted reopening of the Veteran's claim, and all other pertinent evidence of record.  38 C.F.R. § 4.1; Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced).  

A remand is also warranted to obtain pertinent private records.  The Board observes that, in a January 2010 statement, the Veteran indicated that he had applied for and received workers compensation for a low back disorder for the period extending from April 1980 to August 1980.  While he conceded that his worker's compensation records had been subsequently lost in a house fire, he provided VA with the name of the former employer (Frank A. McBride Construction Company) that had generated those records.  Significantly, that former employer is still in operation and, thus, might have copies of the Veteran's records.  The Board observes that those records are potentially relevant to the Veteran's claim as they might show whether he had any back problems that predated his 1980 work injury.  Accordingly, as VA is now on notice that additional private records may exist, and as the Veteran's low back claim is already being remanded on other grounds, the Board finds that efforts to obtain any such outstanding private records should be made.  While the Board recognizes that the Veteran previously provided a signed authorization for the release of his private medical records, it should be explained that his reauthorization of the release of any additional private records is necessary before those records may be obtained.

Finally, the Board finds that a remand is also warranted to obtain missing VA medical records.  The record shows that, as of May 2009, the Veteran was receiving periodic treatment for low back problems at the VA Community Based Outpatient Clinic in Panama City, Florida.  However, no efforts to obtain additional VA medical records have been made since July 2009.  As it therefore appears that additional pertinent VA records may be outstanding, such records should be obtained on remand. 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder any workers compensation records from his former employer (Frank A. McBride Construction Company) dated from April 1980 to August 1980.  Explain to the Veteran that his prior authorization for the release of his private records has expired, and that he will need to reauthorize the release of any additional records in order for VA to obtain them.  If the Veteran provides completed release forms, then request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional medical records in his own possession in support of his claim. 

2.  Obtain and associate with the claims folder all medical records from the VA Community Based Outpatient Clinic in Panama City, Florida dated since July 2009.

3.  After the above development has been completed, schedule the Veteran for a VA examination, with an appropriate specialist, to determine the nature and etiology of any current low back disorder.  All appropriate tests should be conducted.  The examiner must review the claims folder and that review should be noted in the examination.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's service medical records, showing that he received outpatient and hospitalized treatment for low back pain and related symptoms during the final year of his active duty, and the post-service medical records, showing ongoing treatment for low back pain and related symptoms, which have been found to warrant diagnoses of degenerative arthritis and degenerative disc disease, L4-L5.  Additionally, the examiner should consider the SSA records, which show that the Veteran is currently disabled due, in part, to low back problems that reportedly began in service.  The examiner should also address the lay evidence that the Veteran has submitted, attesting to a history of low back problems that have persisted since his in-service injury and worsened in connection with his service-connected left knee disorder.  Finally, the examiner should consider any additional evidence of record suggesting a continuity of low back symptoms since service, and any additional pertinent evidence obtained pursuant to this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  State whether it is at least as likely as not (50 percent or greater probability) that any current low back disability developed as a result of the constant, heavy lifting the Veteran reportedly was required to do in service, or was otherwise caused or aggravated by his documented in-service treatment for low back pain, or by any other aspect of his active duty.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is due to or the result of his service-connected left knee disability.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected left knee disability.

4.  Then, readjudicate the claim remaining on appeal.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


